Duncan, Judge
(concurring in part and dissenting in part):
I agree with the statement in the majority opinion that: “As Captain Markham had actually established a viable attorney-client relationship with the accused, the real issue is whether that relationship was properly terminated before trial.”
As I view the record, Captain Markham declared himself unavailable to represent Timberlake. There is no *122provision in law that provides authority for such a unilateral cessation of a military attorney-client relationship. Manual for Courts-Martial, United States, 1969 (Revised edition), paragraph 466, provides in part:
. A report of facts will be made at once to the convening authority for his appropriate action when it appears to the court or to the defense counsel that any member of the defense named in the convening order is for any reason, including unfitness, . . . hostility toward the accused, . . . unable properly and promptly to perform his duties in any case.”
I am well aware that Captain Markham was an individually selected defense counsel; however, regarding his disqualification prior to trial, I believe paragraph 466 of the Manual sets the tone of the role of the convening authority in the disqualification of defense counsel. Logic would be hard to find that would justify individually selected military defense counsel being free to dissolve an attorney-client relationship without seeking authority to do so when detailed defense counsel must. As I view it, before trial a convening authority has the duty of determination of when an attorney is reasonably available and qualified both before and after the attorney-client relationship begins. See paragraph 486, Manual, supra.
Under these circumstances, I find no duty upon appellant, as the Government contends, that prior to trial he should have communicated his interest in Captain Markham’s continued representation.1 I believe that Captain Markham’s duty was to represent the appellant until he was properly relieved of this duty.
Differences of opinion regarding the conduct of pretrial and trial matters, indeed, are not rare. There are some differences that are so deep that the attorney-client relationship should be dissolved by the proper authority. But a dispute such as this record reveals sets a low mark to pass in order to justify the inability for an attorney to provide an effective defense for his client.
In the instant case, I do not question the professional ability, familiarity with the case, or the dedication of Captain Gisla; however, the appellant has the right to have selected military defense counsel, if his selectee is available.
Facing the Hobson’s choice of going to trial without his selected defense counsel or spending more time in an already long period of pretrial confinement, in my opinion, is not a willing consent to Captain Gisla’s representation.2 Moreover, appellant’s failure to exercise the option presented to him at trial to select another defense counsel does not amount to his consent to proceed without Captain Markham. ■ Appellant is entitled to his first selection of counsel, if available and not disqualified. The *123failure to make a second choice does not divest him of the right to his first choice.
The facts of record in this case are basically different than those before us in United States v Kinard, 21 USCMA 300, 45 CMR 74 (1972), where we held that the military judge did not abuse his discretion in denying a continuance to enable the accused to obtain civilian counsel where the accused had seven military counsel assigned or offered, all of which he rejected. Kinard was offered assistance in obtaining civilian counsel. He had also received two prior continuances to obtain civilian counsel.
We are not faced here with the situation where an attorney has moved the court to withdraw and presented reasons for his request. I believe at trial a military judge has the power to determine this matter. Unlike the military judge in the case at bar who stated, “There is no evidence that Captain Markham abandoned the client because of specious or fickle reasons and I will not presume that that is so unless there is evidence to the contrary,” my opinion is that thé relationship can only be ended by a showing of good cause rather than the presumption of good cause. See United States v Cutting, 14 USCMA 347, 34 CMR 127 (1964).
I would authorize a limited rehearing to determine whether there are differences between Captain Markham and appellant which would prevent his effective representation of Timberlake.
I concur in the judgment of the majority that the staff judge advocate erred in his advice to the convening authority as to the maximum punishment for the offenses approved by him, and that the sentence should be redetermined by a court-martial.

 The appellant contends that Captain Markham left Vietnam on August 23, 1970, and that on August 25, 1970, he first learned that he had gone and would not be present to represent him. He was brought to trial August 26, 1970. This Court has held that a routine change of assignment does not amount to unavailability. United States v Murray, 20 USCMA 61, 42 CMR 253 (1970).


Timberlake testified:
“Well, sir, the government leaves me not much choice but to be represented by Captain Gisla and my failure to accept Captain Gisla would only put me in a situation that makes it almost forcible that I accept Captain Gisla because I have been in pretrial confinement for such a long time and the government has postponed my trial and ordered that I be placed in this situation and there is nothing that I can do but accept Captain Gisla because another lawyer would cause me another two or three months in pretrial confinement plus violating my request that I be brought to trial.”
See also United States v Cutting, 14 USCMA 347, 351, 34 CMR 127, 131 (1964).